THE COURT.
[1] This matter having come on regularly for hearing before this court upon the petition of the appellants for a writ of mandate to be directed to the Superior Court and the Judge thereof, respondents herein, requiring the respondents to settle and approve the bill of exceptions of the appellants and petitioners herein in the case of Una Margaret Locke Paddon v.William Locke Paddon et al., now upon appeal in this court, and which is attached to the petition herein; and the respondents having appeared herein and presented certain specific objections to said bill of exceptions and to the settlement and approval thereof, wherein they have specifically directed the attention of this court and also of these petitioners to certain deficiencies and omissions in said bill of exceptions, and which the petitioners herein having thus had their attention specifically directed thereto may, if given a reasonable opportunity, be able to *Page 180 
remedy in a revised, amplified, or amended bill of exceptions; and it appearing proper to this court that such reasonable opportunity should be by the respondents herein afforded to the petitioners herein so to do, and good cause appearing therefor,
It is ordered that the petitioners' aforesaid proposed bill of exceptions be and the same is hereby returned and presented to the respondents herein for further proceedings thereon with a view to the revision, amendment, and eventual settlement thereof; that the order of the respondents heretofore made and entered disallowing and striking out said proposed bill of exceptions be by said respondents so far modified as to permit the petitioners herein a reasonable time, hereby fixed at sixty days from and after the date of said modified order, within which to prepare and present such further revised or amended proposed bill of exceptions as would entitle the petitioners herein to have the same presented and treated as their proposed bill of exceptions in said cause, and to have the same considered amended and settled as provided by law and as and for the appellants' bill of exceptions in said cause now on appeal in this court.